       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


JOSEPH DYER,

            Plaintiff,

       v.                                              No. 17-cv-11452-DJC

STEWARD CARNEY HOSPITAL, INC;                          Leave to File Granted:
STEWARD HEALTH CARE SYSTEM, LLC;                       12/14/2018
MICHAEL REILY, M.D.; ZACHARY
CROSSEN; and THUAN LAI;

            Defendants.




                          FIRST AMENDED COMPLAINT

                                    Introduction

      1.       On May 13, 2015, Plaintiff Joseph Dyer (“Mr. Dyer”) suffered a medical

emergency during an arrest for suspected involvement in a drug transaction, and he

was taken to a nearby hospital by ambulance with a police escort. But instead of

receiving medical treatment for his chest pains, Mr. Dyer was raped twice, forcibly

medicated, and subjected to other humiliation and degradation, all at the hands of

the Defendants.

      2.       After Mr. Dyer arrived at Defendant Steward Carney Hospital,

Defendant Officer Zachary Crossen and Defendant Officer Thuan Lai, both of the

Boston Police Department (“BPD”), handcuffed him face down on a gurney. While

nurses, security guards, and other hospital personnel ignored Mr. Dyer’s screams for


                                           1
        Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 2 of 16




help, Crossen and Lai stripped him naked, slapped, insulted, degraded, humiliated,

and digitally raped him. Defendant Michael Reily, M.D. then drugged Mr. Dyer,

digitally raped him for a second time, and x-rayed his abdomen and pelvis.

       3.     Despite the repeated, extensive, and tortuous invasions of Mr. Dyer’s

body, all in violation of his constitutional rights, no drugs or contraband were found,

and after his harrowing ordeal, Mr. Dyer was transported from the hospital to the

police station.

       4.     By this civil action, Mr. Dyer seeks compensatory and punitive damages

pursuant to 42 U.S.C. § 1983 for violations of his rights under the Fourth, Fifth, and

Fourteenth Amendments to the U.S. Constitution, and pursuant to Massachusetts

common law, for negligent and intentional infliction of emotional distress, assault

and battery, indecent assault and battery, rape, administration of a drug to enable

rape, and negligence.

       5.     Mr. Dyer alleges all facts in this complaint on his personal knowledge or

information and belief.

                           JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1343 over the federal claims concerning violations of the Fourth, Fifth, and Fourteenth

Amendment to the U.S. Constitution. This Court also has pendent jurisdiction under

28 U.S.C. § 1367 over the related claims pursuant to state law.

       7.     Venue is proper in this judicial district under 28 U.S.C. § 1391, because

the events giving rise to this civil action occurred in this judicial district.



                                             2
        Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 3 of 16




      8.     This Court has personal jurisdiction over all Defendants because they

are either employed by the City of Boston, a municipality within the Commonwealth

of Massachusetts, or reside within the Commonwealth of Massachusetts.

                                     PARTIES

      9.     Defendant Thuan Lai is a BPD officer. At all relevant times, Lai was

acting under the color of state law and in the course and scope of his employment by

the City of Boston.

      10.    Defendant Zachary Crossen is a BPD officer. At all relevant times,

Crossen was acting under the color of state law and in the course and scope of his

employment by the City of Boston.

      11.    Defendant Steward Carney Hospital, Inc. (“Steward Carney Hospital”)

is a hospital in Boston, Massachusetts, operated and managed by Steward Health

Care System, LLC.

      12.    Defendant Steward Health Care System, LLC (“SHCS”) is the largest

private, for-profit hospital operator in the United States, and it is headquartered in

Boston. SHCS owns and operates multiple hospitals and healthcare provider entities.

      13.    Defendant Michael Reily, M.D. is a physician employed by Steward

Carney Hospital and SHCS (collectively, the “Steward Defendants”). At all relevant

times, Reily acted under the color of state law at the direction of Officers Lai and

Crossen and to aid them as law enforcement officers, and/or acted as an employee,

agent, or servant of the Steward Defendants.




                                          3
          Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 4 of 16




                                        FACTS

       14.    On May 13, 2015, Mr. Dyer was arrested for suspected participation in

a drug transaction.

       15.    Mr. Dyer began suffering chest pains, and the arresting officers called

for an ambulance.

       16.    A call went out over the radio for an “officer in need of assistance,” and

multiple officers and vehicles arrived on the scene, to the point where the street was

full of police cars.

       17.    Crossen and Lai responded to a BDP radio call for “an officer in need of

assistance,” and emergency medical technicians (“EMTs”) from Boston EMS also

arrived in an ambulance.

       18.    Crossen and Lai were instructed to escort the EMTs and Mr. Dyer to

Steward Carney Hospital.

       19.    Crossen rode in the ambulance with the EMTs and Mr. Dyer. Lai

followed in a police vehicle.

       20.    In the ambulance, Crossen told Mr. Dyer that he believed Mr. Dyer had

drugs hidden in his rectum and that he was going to perform an anal cavity search.

       21.    When they arrived at Steward Carney Hospital, Crossen told Mr. Dyer

he would order a doctor to conduct an anal cavity search

       22.    Crossen and Lai instructed hospital staff to place Mr. Dyer face-down

on a gurney, and Crossen and Lai then handcuffed Mr. Dyer to the bottom of the

gurney.



                                           4
        Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 5 of 16




      23.      While Mr. Dyer was handcuffed to the gurney, Crossen and Lai removed

his clothes.

      24.      Crossen slapped Mr. Dyer’s bare buttocks and made offensive remarks

referring to Dyer as his “bitch,” at which point Mr. Dyer screamed for help.

      25.      Without a warrant to conduct a body cavity search, Crossen then

digitally penetrated Mr. Dyer’s anus and rectum, while Mr. Dyer continued

screaming for help.

      26.      Reily was working in the Emergency Department of Steward Carney

Hospital, and at the direction and for the benefit of the Steward Defendants, Reily

was responsible for treating Mr. Dyer.

      27.      When Reily entered the room where Mr. Dyer was located, he saw

Crossen removing his fingers from Mr. Dyer and said, “what are you doing?”

      28.      Reily then left the room with Crossen and Lai. Crossen and Lai falsely

informed Reily that Mr. Dyer had a history of packing contraband into his rectum

and asked that Reily do whatever was necessary to ensure that Mr. Dyer had not

packed anything in his rectum on this occasion.

      29.      Crossen, Lai, and Reily returned to the room where Mr. Dyer was

located. Reily falsely told Mr. Dyer that Crossen and Lai had informed him that Mr.

Dyer “got caught with drugs in his buttocks today” and that the officers had asked

him to perform a rectal exam on Mr. Dyer.

      30.      Reily asked Mr. Dyer if he had drugs in his rectum, and Mr. Dyer told

him that he did not.



                                           5
         Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 6 of 16




        31.    Reily then asked Mr. Dyer to consent to an anal cavity search, but Mr.

Dyer refused.

        32.    Without Mr. Dyer’s consent and over his objection, and while Crossen

and Lai held Mr. Dyer down on the gurney, Reily forcibly administered doses of

Haldol and Ativan to sedate Mr. Dyer so that he could conduct an anal cavity search

of Mr. Dyer.

        33.    Without a warrant to conduct a body cavity search, Reily inserted two

fingers into Mr. Dyer’s anus and rectum, and Mr. Dyer continued to protest loudly.

        34.    Nurses, security guards, and other hospital personnel occasionally came

in to the room and requested that Crossen, Lai, and Reily keep Mr. Dyer quiet. But

these unidentified employees of the Steward Defendants did nothing to assist Mr.

Dyer.

        35.    Without Mr. Dyer’s consent, Reily ordered and obtained x-rays of Mr.

Dyer’s abdomen and pelvis.

        36.    The x-rays revealed that Mr. Dyer had not secreted any drugs or

contraband in his body. Reily communicated this to fact to Crossen and Lai, who then

transported Mr. Dyer from the hospital to the precinct for booking.

        37.    BPD policies and procedures state that body cavity searches may only

be conducted when authorized by a warrant.

        38.    Under BPD policies and procedures, a body cavity search, or an “internal

manual inspection of any human body cavity,” may not be conducted by a police

officer. Rather, only a qualified medical professional may conduct a body cavity



                                           6
       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 7 of 16




search, and only after a valid search warrant has been issued and signed by a judge.

The search must then be recorded on an incident report.

      39.     None of the Defendants applied for or obtained a warrant to conduct an

anal cavity search of Mr. Dyer, and he did not consent to such a search.

      40.     Mr. Dyer also did not consent to any administration of medication, the

taking of any x-rays, or Reily’s disclosure of Mr. Dyer’s x-ray results to Lai and

Crossen.

      41.     Lai and Crossen did not disclose on Mr. Dyer’s incident report that they

or Reily performed an anal cavity search.

      42.     Defendants, intentionally and/or recklessly, assaulted and humiliated

Mr. Dyer by orchestrating and causing multiple invasions of his body, such as

inserting fingers into his anus and rectum, administering drugs to sedate him, and

x-raying his abdomen and pelvis, all without consent or any probable cause to believe

that Mr. Dyer had inserted any foreign body into his rectum or swallowed any

contraband.



                               CAUSES OF ACTION

                                   Count 1
     (Section 1983 - Violation of Fourth and Fourteenth Amendments:
                              Excessive Force)
                  (Against Defendants Crossen and Lai)

      43.     Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.




                                            7
          Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 8 of 16




      44.     At all relevant times, Crossen and Lai were employees of the City of

Boston and acted under the color of state law.

      45.     Crossen used excessive and unreasonable force by restraining Mr. Dyer,

removing his clothing, slapping his buttocks, digitally penetrating his anus and

rectum, and by facilitating Reily’s forcible administration of drugs and anal cavity

search.

      46.     Lai, jointly and in concert with Crossen, used unreasonable force by

restraining Mr. Dyer, by removing his clothing, by failing to prevent Defendant

Crossen’s use of force, and by facilitating Reily’s forcible administration of drugs and

anal cavity search.

      47.     By using excessive and unreasonable force against Mr. Dyer, Crossen

and Lai deprived Mr. Dyer of his clearly established rights under the Fourth and

Fourteenth Amendments to the U.S. Constitution to be free from excessive and

unreasonable force.

      48.     As a result of the excessive and unreasonable force that Crossen and Lai

used, Mr. Dyer suffered damages.


                                    Count 2
      (Section 1983 - Violation of Fourth and Fourteenth Amendments:
                            Unreasonable Search)
                   (Against Defendants Crossen and Lai)

      49.     Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.




                                           8
         Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 9 of 16




      50.    At all relevant times, Crossen and Lai were employees of the City of

Boston and acted under the color of state law.

      51.    Crossen and Lai jointly and in concert unreasonably subjected Mr. Dyer

to an anal cavity search without a warrant, and also caused him to be subject to an

unreasonable anal cavity search by Reily.

      52.    By conducting an unreasonable search of Mr. Dyer, and by causing Reily

to conduct an unreasonable search of Mr. Dyer, Crossen and Lai deprived Mr. Dyer

of his clearly established rights under the Fourth and Fourteenth Amendments to

the U.S. Constitution.

      53.    As a result of the unreasonable searches that Crossen and Lai performed

and caused to be performed, Mr. Dyer suffered damages.



                                   Count 3
     (Section 1983 - Violation of Fourth and Fourteenth Amendments:
                              Excessive Force)
                         (Against Defendant Reily)

      54.    Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      55.    At all relevant times, Reily was acting under the color of state law at the

direction of Crossen and Lai and to aid them as law enforcement officers.

      56.    Reily used excessive and unreasonable force by forcibly administering

sedative medication without Mr. Dyer’s consent and by digitally penetrating Mr.

Dyer’s anus and rectum, without Mr. Dyer’s consent or a warrant for a body cavity

search


                                            9
        Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 10 of 16




        57.   By using excessive and unreasonable force against Mr. Dyer, Reily

deprived Mr. Dyer of his clearly established rights under the Fourth and Fourteenth

Amendments to the U.S. Constitution.

        58.   As a result of the excessive and unreasonable force that Reily used, Mr.

Dyer suffered damages.


                                  Count 4
  (Section 1983 - Violation of Fourth Amendment: Unreasonable Search)
                         (Against Defendant Reily)

        59.   Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

        60.   At all relevant times, Reily was acting under the color of state law at the

direction of Crossen and Lai and to aid them as law enforcement officers.

        61.   Reily, without consent and without probable cause, x-rayed Mr. Dyer’s

abdomen and pelvis and performed an anal cavity search

        62.   Reily did not inquire if Crossen or Lai had a warrant to perform an

invasive search Mr. Dyer, and in fact, no warrant authorized a body cavity search.

        63.   There was no probable cause to perform an invasive search of Mr. Dyer’s

body.

        64.   By conducting unreasonable searches of Mr. Dyer’s body, Reily deprived

Mr. Dyer of his clearly established right to be secure in his person from unreasonable

searches, in violation of the Fourth and Fourteenth Amendments to the U.S.

Constitution.

        65.   As a result of Riley’s conduct, Mr. Dyer suffered damages.


                                           10
       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 11 of 16




                                    Count 5
       (Section 1983 - Violation of Fifth and Fourteenth Amendments:
                                 Due Process)
                (Against Defendants Crossen, Lai, and Reily)

      66.    Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      67.    By their conduct, Crossen, Lai, and Reily violated Mr. Dyer’s

substantive due process rights in a manner that shocks the conscience, in violation of

the Fifth and Fourteenth Amendments to the U.S. Constitution.

      68.    As a result of the due process violations by Crossen, Lai, and Reily, Mr.

Dyer suffered damages.



                                    Count 6
                              (Civil Conspiracy)
                 (Against Defendants Crossen, Lai, and Reily)

      69.    Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      70.    Crossen, Lai, and Reily conspired together to violate Mr. Dyer’s

constitutional rights.

      71.    As a result of the civil conspiracy among Crossen, Lai, and Reily, and

the acts they took in furtherance of that conspiracy, Mr. Dyer suffered damages.




                                         11
       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 12 of 16




                                       Count 7
                               (Respondeat Superior)
                          (Against the Steward Defendants)

      72.    Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      73.    At relevant times, Reily acted as an employee, agent, and servant of the

Steward Defendants.

      74.    Reily’s intentional, reckless, and negligent actions were taken during

the time and space of his employment with the Steward Defendants, were the kind

of actions he was employed to perform, and were motivated at least in part by a

purpose to serve his employers.

      75.    Reily’s actions proximately caused Mr. Dyer to suffer damages.

      76.    The Steward Defendants are liable for those damages under the doctrine

of respondeat superior.


                                     Count 8
                 (Intentional Infliction of Emotional Distress)
                 (Against Defendants Crossen, Lai, and Reily)

      77.    Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      78.    By forcing Mr. Dyer to undergo unwanted and unnecessary medical

procedures, by ignoring his refusal of such medical procedures, by performing illegal

searches of Mr. Dyer, and by using excessive force on Mr. Dyer, Crossen, Lai, and

Reily, jointly and in concert, engaged in conduct that was extreme, outrageous, and

beyond all possible bounds of decency.


                                         12
       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 13 of 16




      79.    As a result of the conduct by Crossen, Lai, and Reily, Mr. Dyer suffered

emotional distress.

      80.    Crossen, Lai, and Reily knew, or should have known, that their behavior

would likely cause emotional distress to Mr. Dyer.

      81.    Crossen, Lai, and Reily’s extreme and outrageous conduct proximately

caused Mr. Dyer’s emotional distress.

      82.    Mr. Dyer’s emotional distress has been, and continues to be, severe, and

no reasonable person could be expected to endure such distress, including but not

limited to insomnia, depression, anxiety, and paranoia.

      83.    As a result of Crossen, Lai, and Reily’s actions, Mr. Dyer suffered

damages.

                                     Count 9
                  (Negligent Infliction of Emotional Distress)
                 (Against Defendants Crossen, Lai, and Reily)

      84.    Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      85.    By taking Mr. Dyer into custody and then transporting him to the

hospital for medical care, Lai and Crossen owed Mr. Dyer a duty of care.

      86.    As a doctor to whom Mr. Dyer was taken due to his complaints of chest

pains, Reily owed a duty of care to Mr. Dyer.

      87.    Crossen, Lai, and Reily breached their duties of care to Mr. Dyer by

violently assaulting and humiliating him and also by performing multiple invasions

of his body, without consent or medical necessity, including the administration of



                                         13
       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 14 of 16




medication to sedate Mr. Dyer, the insertion of fingers into his anus and rectum, and

the x-raying of his abdomen and pelvis.

      88.     By failing to intervene and prevent Crossen and Reily from using

unreasonable and excessive force when they conducted anal cavity searches of Mr.

Dyer, Lai breached his duty of care to Mr. Dyer.

      89.     The negligence of Crossen, Lai, and Reily proximately caused Mr. Dyer

to suffer emotional distress, including insomnia, depression, anxiety, and paranoia.

      90.     As a result of the negligence of Crossen, Lai, and Reily, Mr. Dyer

suffered damages.



                                    Count 10
            (Assault and Battery, Indecent Assault and Battery, Rape,
                     Administration of Drug to Enable Rape)
                  (Against Defendants Crossen, Lai, and Reily)

      91.     Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      92.     By unlawfully restraining, forcibly medicating, and digitally raping Mr.

Dyer, Reily, Crossen, and Lai, jointly and in concert, intentionally and without

justification or excuse committed the torts of assault and battery, indecent assault

and battery, rape, and administration of a drug to enable rape.

      93.     As a result of the tortious conduct by Crossen, Lai, and Reily, Mr. Dyer

suffered damages.




                                          14
       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 15 of 16




                                    Count 11
                                  (Negligence)
                       (Against the Steward Defendants)

      94.    Mr. Dyer realleges and incorporates each and every allegation contained

in the preceding paragraphs.

      95.    The Steward Defendants had a duty of care to Mr. Dyer as a patient of

Steward Carney Hospital.

      96.    Multiple employees and servants of the Steward Defendants, including

security guards and nurses, heard Mr. Dyer’s cries for help and were aware that he

was being humiliated, forcibly medicated without his consent, and raped, but they

did nothing to intervene or protect Mr. Dyer.

      97.    By failing to intervene to stop the humiliation, forcible medication, and

assaults, the Steward Defendants breached their duty of care to Mr. Dyer.

      98.    As a result of the Steward Defendants’ negligence, Mr. Dyer suffered

damages.



                            REQUEST FOR RELIEF

      WHEREFORE, Mr. Dyer respectfully requests that this Court:

      1.     Award compensatory and punitive damages;

      2.     Award reasonable attorneys’ fees, pursuant to 42 U.S.C. § 1988;

      3.     Award pre- and post-judgment interest on any award of damages; and

      4.     Award other relief that this Court deems just, appropriate, and proper.




                                         15
       Case 1:17-cv-11452-DJC Document 80 Filed 12/14/18 Page 16 of 16




                                Jury Trial Demand

      Mr. Dyer requests a jury trial on all causes of action so triable.

                                               Respectfully Submitted,

                                               JOSEPH DYER

                                               by his attorneys,


                                               /s/ William Fick
                                               William W. Fick, BBO# 650562
                                               Daniel N. Marx, BBO# 674523
                                               Rebecca N. Chapman, BBO# 694052
                                               FICK & MARX LLP
                                               24 Federal Street, 4th Floor
                                               Boston, MA 02110
                                               (857) 321-8360
                                               WFICK@FICKMARX.COM
                                               DMARX@FICKMARX.COM
                                               RCHAPMAN@FICKMARX.COM


Dated: December 14, 2018

                               Certificate of Service

      I hereby certify that on December 14, 2018, this document filed through the
ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF).
      .
                                       /s/ William Fick




                                          16
